Title: To James Madison from John Henry Sherburne, 23 April 1825
From: Sherburne, John Henry
To: Madison, James


        
          Hon’d & Respected Sir,
          Washington City April 23. 1825.
        
        I have the honor of transmitting you herewith, a Copy of my prospectus for the publication of the life & Character of the Chevalier John Paul Jones, and observe, that this Work is now in the press, and when I shall receive it, I hope you will permit me to have the honor of presenting you with a Copy. Mr. Adams & Mr. Jefferson have Contributed largely in furnishing me with documents of great importance, all of which, are Official.
        
        I should be highly gratified if you (in a leisure moment) would have the goodness to give me your Candid opinion of Jones, of his Conduct &c. during our Revolutionary struggle, which shall be Confidential if you desire it.
        I will take this opportunity of observing that my Father (Judge Sherburne of Portsmouth N.H.) has often expressed a wish, that should I ever have occasion to visit Virginia, to call to make his respects to yourself and your Amiable Lady, also my late Uncle Gov. Eustis, when last in Congress, wished me very much (should I have an opportunity) to visit your delightful Seat but public business has always prevented me from having that honor. With Sentiments of the highest respect & esteem, I have the honor to be Your most Obt Servt
        
          John Henry Sherburne
        
      